DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-17 and 23-34 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-17 and 23-34 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detecting unit and control unit in claims 1 and 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The detecting means is interpreted as sensors or equivalent and the blower driving means is interpreted as a motor or equivalent. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geffen (WO 00/45883, as cited on Applicant’s IDS), hereinafter Geffen.
Regarding claims 1 and 18, Geffen teaches a breathing apparatus and a method of controlling a breathing apparatus (Page 7: lines 11-17, Figs. 1A-1D) comprising:
an inspiratory channel (Figs. 1a-1D: 82), an expiratory channel (Fig. 2B: exhale through 130 to 126, page 21) and a patient interface (Fig. 1D: 96), wherein the inspiratory channel and the expiratory channel are connected to the patient interface (Fig. 1D, Fig. 2B, the circuit is connected to patient 100 with mask 96),
a blower comprising blower driving means (Fig. 1D: compressor 52 with driving means (fig. 1d: 53, page 13), wherein the blower is arranged to produce a flow of air to the inspiratory channel (Fig. 1D, Fig. 2A, page 1314-30),
an oxygen valve (Fig. 1D: 39) arranged to be connected to an oxygen source (Fig. 1D:46), wherein the oxygen valve is configured to selectively delivery a flow of oxygen from the oxygen source to the inspiratory channel (Page 19: lines 14-28),
a valve configured to prevent flow of gas in a direction from the patient interface in the inspiratory channel (Fig. 2A: 118, page 20: lines 9-10),
a detecting unit configured to detect breathing phases (Fig. 1D: page 15, lines 4-14, sensor package 66, bottom of page 16 to top of page 17, detection of initiation of a breathing effort), and
a control unit (fig. 1D: 60) connected to the blower driving means, the oxygen valve and the detecting unit, (page 13, CPU controls the compressor, page 15, sensor package 66 sends electrical signals to CPU, page 19, CPU controlled valve 39)
characterized in that the control unit is configured to control the blower driving means so that the blower produces substantially no flow of air to the inspiratory channel during a time period (tp) starting after 30% of a duration of an inspiration phase (page 7: lines 9-19, page 9: lines 21-30, the compressor is deactivated so as substantially not to compress the gas during an expiration phase of the system which would start after the inspiration phase)
and ending the latest upon initiation of the subsequent inspiration phase. (page 7: lines 9-19 and page 9: lines 21-30, compresses gas during an inspiration phase, page 17 top of page)

Regarding claims 2 and 19, Geffen teaches the breathing apparatus according to claim 1, wherein the control unit is configured to deactivate the blower driving means during the time period (tp). (page 7: lines 11-15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Geffen in view of Chua et al (US Pat. No. 4,735,268), hereinafter Chua.
Regarding claim 3 and 20, Geffen teaches the breathing apparatus according to claim 1 or 2, or a method of claims 18 or 19 but does not teach wherein the time period (tp) starts during the inspiration phase and ends during an onset of the subsequent expiration phase.
However, Chua teaches an oxygen delivery device which teaches a time period (tp) with substantially no flow which starts during the inspiration phase (Fig. 2: LS end of delivery occurs during inhalation, Col. 17: lines 4-10) and ends during an onset of the subsequent expiration phase. (Fig. 2: ws start of delivery/end of time period with no flow is at end of inhalation, Col. 14: lines 45-50 goes into a flow state in the waning stages of exhalation)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have modified Geffen to include wherein the time period (tp) starts during the inspiration phase and ends during an onset of the subsequent expiration phase as taught by Chua since this results in purging of air remaining in the nasal passage from the prior breath (col. 21: lines 30-35).

Regarding claims 4 and 21, Geffen in view of Chua teaches the breathing apparatus according to claim 3, or a method of claim 18 or 19 and Chua further teaches wherein the time period (tp) starts during a final portion of the inspiration phase (Fig. 2:LS) and ends during an onset of the subsequent expiration phase. (Fig. 2: WS time period of no flow ends, Col. 22: lines 25)

Regarding claims 5 and 22, Geffen in view of Chua teaches the breathing apparatus according to claim 3, or a method of claim 18 or 19 and Chua further teaches wherein the time period (tp) starts during a final portion of the inspiration phase (Col. 22: lines 15-20) and ends during a duration of the subsequent expiration phase. (Col. 11: lines 7-12, Fig. 2)
Chua does not expressly teach wherein the time period ends during 50% to 75% of a duration of the subsequent expiration phase. 
However, it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have modified the device of Geffen in view of Chua to have the time period end during a duration of 40-75% of the subsequent exhalation phase since it has been held that “where the only difference between the prior art and a device having the claimed relative dimensions would not perform differently than the prior art, the claimed device was not patentably distance from the prior art device.” Gardner v. TES syst, Inc. In the instant case, the device of Geffen in view of Chua would not operate differently with the claimed times since the device will stop flow during the inhalation and begin it during exhalation. Further applicant places no criticality on the range, merely stating that it may end during 50%-75: of the duration of the expiration. (page 26: lines 4-5)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785